DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 2, 10, 11, 17 are objected to because of the following informalities:  
Claims 2, 11, 17 each recites the limitation “UE” for the first time in each claim’s respective claim set without indicating what “UE” stands for.
Claim 10 recites the limitation “computer program is executed by the processor to,” which for clarity should be amended to recite “computer program is executed by the processor to:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 3, 5, 7, 10, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “receiving configuration information transmitted by a base station of a local cell…” and “receiving configuration information that is transmitted by a base station of a neighboring cell…” which make the claim indefinite.  It’s unclear if these limitations refer to “a base station” recited in line 4 of claim 1 or not.  Examiner will interpret as best understood.
Claim 2 recites the limitation “a specific reference signal configured for a local cell and a specific reference signal configured for neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 3 recites the limitation “wherein the UE specific reference signal…” which makes the claim indefinite.  It’s unclear if this limitation refers to “the UE specific reference signal configured for the local cell” or “the UE specific reference signal configured for the neighboring cell” as recited in claim 2.  Examiner will interpret as best understood.
Claim 5 recites the limitation “…determining measurement performance of at least one of a local cell and a neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 7 recites the limitation “…configuration information of a local cell and a neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitations “receiving configuration information transmitted by a base station of a local cell…” and “receiving configuration information that is transmitted by a base station of a neighboring cell…” which make the claim indefinite.  It’s unclear if these limitations refer to “a base station” recited in line 5 of claim 10 or not.  Examiner will interpret as best understood.
Claim 11 recites the limitation “a specific reference signal configured for a local cell and a specific reference signal configured for neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 10 or not.  Examiner will interpret as best understood.
Claim 12 recites the limitation “…determining measurement performance of at least one of a local cell and a neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 10 or not.  Examiner will interpret as best understood.
Claim 16 recites the limitations “receiving configuration information transmitted by a base station of a local cell…” and “receiving configuration information that is transmitted by a base station of a neighboring cell…” which make the claim indefinite.  It’s unclear if these limitations refer to “a base station” recited in line 5 of claim 16 or not.  Examiner will interpret as best understood.
Claim 16 recites the limitations “receiving configuration information transmitted by a base station of a local cell…” and “receiving configuration information that is transmitted by a base station of a neighboring cell…” which make the claim indefinite.  It’s unclear if these limitations refer to “a base station” recited in line 5 of claim 10 or not.  Examiner will interpret as best understood.
Claim 17 recites the limitation “a specific reference signal configured for a local cell and a specific reference signal configured for neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 16 or not.  Examiner will interpret as best understood.
Claim 18 recites the limitation “…determining measurement performance of at least one of a local cell and a neighboring cell” which makes the claim indefinite.  It’s unclear if this limitation refers to “local cell” and “neighboring cell” recited in claim 16 or not.  Examiner will interpret as best understood.
Claims 2-9, 11-15, 17-20 are rejected for claiming dependency from respective claims 1, 10, 16

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10, 11 of US Patent 11,259,201, hereafter paent’201 in view of Ramachandra et al (USPN 20210/400546) with provisional application 62/476,561 filed 3/24/2017.

	Regarding claim 1 of instant application, claim 1 of patent ‘201 discloses 
1. A reference signal measurement method, performed by a user terminal, comprising: (see claim 1 lines 1-2)
 	obtaining configuration information (see claim 1 line 3)
	the configuration information is configured to configure a specific reference signal; (see claim 1 lines 3-4)
 	measuring the specific reference signal according to the configuration information in an idle state or an inactive state; (see claim 1 lines 5-6)
	Patent’201 does not expressly disclose wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state; wherein the obtaining configuration information, comprises at least one of the following: receiving configuration information that is transmitted by a base station of a local cell through a radio resource control (RRC) message 
 	Ramachandra discloses wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state (base station providing configuration to UE as the UE transitions from RRC_CONNECTED state to RRC_INACTIVE/RRC_IDLE state [0051], provisional pages 6-7 
 	wherein the obtaining configuration information, comprises at least one of the following: receiving configuration information that is transmitted by a base station of a local cell through a radio resource control (RRC) message (RRC connection release message [0051], provisional pages 6-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state; wherein the obtaining configuration information, comprises at least one of the following: receiving configuration information that is transmitted by a base station of a local cell through a radio resource control (RRC) message” as taught by Ramachandra into Patent’201’s system with the motivation to enable a UE to perform cell reselection measurements while in RRC_IDLE/RRC_INACTIVE states (Ramachandra, abstract)

	Regarding claim 2 of instant application, claim 2 of Patent’201 discloses similar limitations.

	Regarding claim 3 of instant application, claim 3 of Patent’201 discloses similar limitations.

	Regarding claim 4 of instant application, claim 5 of Patent’201 discloses similar limitations.

	Regarding claim 5 of instant application, claim 7 of Patent’201 discloses similar limitations.

	Regarding claim 6 of instant application, claim 8 of Patent’201 discloses similar limitations.

	Regarding claim 7 of instant application, claim 1 of Patent’201 discloses similar limitations.

	Regarding claim 8 of instant application, claim 10 of Patent’201 discloses similar limitations.

	Regarding claim 9 of instant application, claim 11 of Patent’201 discloses similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (USPN 2016/0095008) in view of Ramachandra et al (USPN 2021/0400546) with provisional application 62/476,561 filed 3/24/2017.

	Regarding claim 10, Zhao discloses 
	a user terminal, comprising: (UE comprising [0329-0330], FIGs. 11-14)
	a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to, (processor executing instructions stored in memory to perform [0142, 0201, 0421]
	obtain configuration information transmitted by a base station and received by the user terminal; the configuration information is configured to configured a specific reference signal (receive instruction indicating specific reference signal(s) for measurement [0009, 0223, 0226, 0230], FIG. 1

	measure the specific reference signal according to the configuration information in an idle state or an inactive state (measures the indicated reference signal(s) while in RRC-IDLE mode [0243], FIG. 1
	wherein the processor is configured to implement at least one of the following: receiving configuration information that is transmitted by the base station of the local cell by a broadcast message (receiving configuration from base station that the UE currently camps via broadcast message [0223, 0224]
	Zhao does not expressly disclose wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state; 

	Ramachandra discloses wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state (base station providing configuration to UE as the UE transitions from RRC_CONNECTED state to RRC_INACTIVE/RRC_IDLE state [0051], provisional pages 6-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state” as taught by Ramachandra into Zhao’s system with the motivation to enable a UE to perform cell reselection measurements while in RRC_IDLE/RRC_INACTIVE states (Ramachandra, abstract)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 10.

	Regarding claim 16, Zhao discloses
	a non-transitory computer readable storage medium, comprising a computer stored thereon; wherein the computer program is executed by a processor to implement: ((processor executing instructions stored in memory to perform [0142, 0201, 0421]
	obtaining configuration information transmitted by a base station and received by the user terminal; the configuration information is configured to configured a specific reference signal (receive instruction indicating specific reference signal(s) for measurement [0009, 0223, 0226, 0230], FIG. 1
	measuring the specific reference signal according to the configuration information in an idle state or an inactive state (measures the indicated reference signal(s) while in RRC-IDLE mode [0243], FIG. 1
	wherein the processor is configured to implement at least one of the following: receiving configuration information that is transmitted by the base station of the local cell by a broadcast message (receiving configuration from base station that the UE currently camps via broadcast message [0223, 0224]
	Zhao does not expressly disclose wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state 

	Ramachandra discloses wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state (base station providing configuration to UE as the UE transitions from RRC_CONNECTED state to RRC_INACTIVE/RRC_IDLE state [0051], provisional pages 6-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the configuration information is transmitted by a base station and received by the user terminal when the user terminal transits from a connected state to an idle state or an inactive state, or, transmitted by the base station and received by the user terminal when the terminal is in an connected state” as taught by Ramachandra into Zhao’s system with the motivation to enable a UE to perform cell reselection measurements while in RRC_IDLE/RRC_INACTIVE states (Ramachandra, abstract)
	
	Regarding claim 4, Zhao does not expressly disclose “wherein the RRC message comprises:
a release message”
	Ramachandra discloses base station providing configuration to UE as the UE transitions from RRC_CONNECTED state to RRC_INACTIVE/RRC_IDLE state as part of RRC connection release message [0051], provisional pages 6-7 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the RRC message comprises: a release message” as taught by Ramachandra into Zhao’s system with the motivation to enable a UE to perform cell reselection measurements while in RRC_IDLE/RRC_INACTIVE states (Ramachandra, abstract)

 	Regarding claims 2, 11, 17, Zhao discloses “wherein the specific reference signal comprises at least one of: a specific reference signal configured for a local cell and a specific reference signal configured for a neighboring cell; wherein the specific reference signal configured for the local cell comprises at least one of a UE specific reference signal configured for the local cell and a cell specific reference signal configured for the local cell; wherein the specific reference signal configured for the neighboring cell comprises at least one of a UE specific reference signal configured for the neighboring cell and a cell specific reference signal configured for the neighboring cell” specific reference signal configured for neighboring cell and to-be-connected, local cell [0009, 0230, 0233]

	Regarding claim 3, Zhao discloses “wherein the UE specific reference signal comprises at least one of the following: a UE specific synchronization signal block (SSB), a UE specific channel state information reference signal (CSI-RS), a UE specific demodulation reference signal (DMRS), and other UE specific reference signals” specific reference signal configured for neighboring cell and to-be-connected, local cell includes CSI-RS, CSR, DRS, TRS [0009, 0230, 0233]

	Regarding claims 5, 12, 18, Zhao discloses “wherein the configuration information is further configured to configure measurement performance; wherein the measuring the specific reference signal according to the configuration information in an idle state or an inactive state, comprises: determining measurement performance of at least one of a local cell and a neighboring cell according to the configuration information; and in the idle state or the inactive state, measuring measurement performance of the specific reference signal in at least one of the neighboring cell and the local cell” configuration information includes measurement instructions to measure neighbor cells [0223, 0260]

	Regarding claim 6, Zhao discloses “wherein the measurement performance comprises at least one of: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), signal to interference and noise ratio (SINR), received signal strength indicator (RSSI) and channel quality indicator (CQI)” measurement instructions to measure neighbor cells using RSRQ, SINR, RSRP [0223, 0260]

 	Regarding claims 9, 15, 20, Zhao discloses “wherein after the measuring the specific reference signal according to the configuration information in an idle state or an inactive state, the method further comprises:
 initiating a RACH procedure according to a measurement result of the measuring to enter a connected state, and reporting the measurement result of the measuring” UE initiating random access after measurements to report result which includes at least one selected cells [0253, 0262-0267], FIG. 2

Allowable Subject Matter
Claims 7, 8, 13, 14, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mildh et al (USPN 2019/0053244)	paragraph [0085] FIG. 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469